PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
In re Application of 					:
Mehran, et al.						:
Application No.  16/484,659				:  ON PETITION
Filed:	 August 8, 2019				:
Attorney Docket No. 4359.248WOUS01		:

This is in response to the “Petition under 37 CFR 1.182”, filed on May 28, 2021, requesting withdrawal of the “Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection Over a Pending “Reference” Application” filed on November 5, 2020, over patent application 16/484,740. 

The petition is granted.

A review of the application file history reveals that a “Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection Over a Pending “Reference” Application” was filed on November 5, 2020, disclaiming the terminal part of the statutory term of any patent granted on the above-cited application that would extend beyond expiration date of the full statutory term of patent application 16/484,740.   The terminal disclaimer was approved and made of record on November 5, 2020.

Applicant has requested that the terminal disclaimer recorded against Application No. 16/484,740, be withdrawn, and provides argumentation in support of the same. Primary Examiner Gbemileke Onamuti does not object to the withdrawal of the terminal disclaimer filed on November 5, 2020.  The petition is granted, accordingly.  The terminal disclaimer filed on November 5, 2020, is disapproved and will be withdrawn.

The application is being directed to Technology Center GAU 2463 for further processing to include withdrawal of the terminal disclaimer filed on November 5, 2020, pursuant to this decision. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET